If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     August 1, 2019
               Plaintiff-Appellee,

v                                                                    No. 340542
                                                                     Wayne Circuit Court
TRAVIS MEGUAL WILSON,                                                LC No. 16-006749-01-FC

               Defendant-Appellant.


Before: SAWYER, P.J., and CAVANAGH and SERVITTO, JJ.

PER CURIAM.

        Defendant appeals as of right his bench trial convictions of second-degree murder, MCL
750.317,1 felon in possession of a firearm, MCL 750.224f, and possession of a firearm during the
commission of a felony, second offense, MCL 750.227b. The trial court sentenced defendant as
a fourth-offense habitual offender, MCL 769.12, to prison terms of 35 to 60 years for the murder
conviction and two to five years for the felon-in-possession conviction, to be served
concurrently, but consecutive to a five-year term of imprisonment for the felony-firearm
conviction. We affirm. 2




1
  The court convicted defendant of second-degree murder as a lesser offense to an original
charge of first-degree premeditated murder, MCL 750.316(1)(a).
2
  This Court originally prepared a proposed opinion in May 2019. However, the court reporter
responsible for transcribing the trial proceedings filed amended transcripts in this matter after the
opinion was prepared. To ensure that this matter was decided correctly and on an accurate
record, this Court held up release of the opinion until a comparison of the transcripts could be
made. We have since reviewed the amended transcripts that we have received and have
determined that while there were many, many errors and corrections, none of them affect our
decision in this matter.



                                                -1-
        Defendant’s convictions arise from the July 15, 2016 shooting death of Cedric Smith in
Detroit. The prosecution presented evidence that the shooting was preceded by a quarrel
involving several individuals and spectators. Defendant arrived at the scene and attempted to
break up some fighting. One of the participants wanted to fight defendant, but then Smith
intervened and struck defendant in the face. Afterward, defendant obtained a gun from another
man. Defendant then fired several gunshots and threatened the crowd of people, who scattered.
Witnesses testified that defendant chased Smith between two houses and additional gunshots
were heard. After the gunfire stopped, Smith’s body was found in a nearby vacant lot; he had
been shot several times and died from his wounds. After the shooting, witnesses saw defendant
running from the area and getting into a vehicle. The police arrived before the vehicle left and
witnesses alerted the police to the vehicle, identifying defendant as the person who shot Smith.
The police pursued defendant and arrested him within 15 or 20 minutes of the shooting.

        The defense theory at trial was that there were at least two other people armed with guns
at the scene and there was no credible evidence identifying defendant as the person who shot
Smith. The defense further argued that this was “not a first degree premeditated murder case.”
Accordingly, defense counsel requested “a not guilty verdict . . . or at the very least dismissal of
the premeditation murder charge.”

        The trial court found beyond a reasonable doubt that the evidence established defendant’s
identity as the person who shot Smith, but did not establish that defendant acted with
premeditation and deliberation. Accordingly, the court found defendant guilty of the lesser
offense of second-degree murder and the two firearm charges.

                  I. INEFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL

       Defendant first argues that the trial court erred by denying his motion for a new trial
based on his claims of ineffective assistance of counsel at trial. We disagree.

       Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law. People v LeBlanc, 465 Mich. 575, 579; 640 NW2d 246
(2002). The trial court’s factual findings are reviewed for clear error. Id. Whether the facts as
found by the trial court establish a violation of the defendant’s right to the effective assistance of
counsel is a question of constitutional law, which is reviewed de novo. Id.

        To establish ineffective assistance of counsel, defendant must show that counsel’s
performance fell below an objective standard of reasonableness, and that the representation so
prejudiced defendant that he was denied his right to a fair trial. People v Pickens, 446 Mich. 298,
338; 521 NW2d 797 (1994). Defendant must overcome the presumption that the challenged
action might be considered sound trial strategy. People v Tommolino, 187 Mich. App. 14, 17; 466
NW2d 315 (1991). To establish prejudice, defendant must show that there is a reasonable
probability that, but for his counsel's error, the result of the proceeding would have been
different. People v Johnson, 451 Mich. 115, 124; 545 NW2d 637 (1996). The burden is on
defendant to produce factual support for his claim of ineffective assistance of counsel. People v
Hoag, 460 Mich. 1, 6; 594 NW2d 57 (1999).




                                                 -2-
        Defendant first argues that defense counsel was ineffective for not calling Delisha Young
as a witness at trial. According to defendant’s girlfriend, Tiara Vann, Young was a passenger in
her car when Vann drove defendant to the neighborhood location where the shooting occurred.
According to Vann, however, Young remained inside the car during the events. “Decisions
regarding what evidence to present and whether to call or question witnesses are presumed to be
matters of trial strategy, and this Court will not substitute its judgment for that of counsel
regarding matters of trial strategy.” People v Davis, 250 Mich. App. 357, 368; 649 NW2d 94
(2002). “[T]he failure to call witnesses only constitutes ineffective assistance of counsel if it
deprives the defendant of a substantial defense.” People v Dixon, 263 Mich. App. 393, 398; 688
NW2d 308 (2004).

         Although defendant asserts that Young would have provided exculpatory testimony, he
never submitted an affidavit from Young showing what testimony she would have provided if
called to testify. Defendant relies on his own affidavit in which he merely avers that Young
“would have provided exculpatory testimony”, but defendant again fails to specify what
testimony she would have offered or how it would have been exculpatory. Because defendant
did not satisfy his burden of producing factual support for his claim that Young would have
provided favorable testimony, the trial court did not err by denying defendant’s motion for a new
trial on this ground.

        Defendant also argues that defense counsel was ineffective for not objecting to the
testimony of Jason Salerno, a special agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), who testified regarding his use of a canine, Jax. According to Salerno, Jax
alerted to the presence of gunshot residue on a door handle of the vehicle that defendant fled
from after it was stopped by the police, and also on defendant’s pants just after defendant was
taken into custody. The explosive residue on defendant’s pants was later confirmed by testing at
an ATF laboratory. Jax also alerted Salerno to the presence of .380 caliber ammunition
underneath a mattress during the execution of a search warrant at defendant’s home. Defendant
argues that defense counsel should have objected to this testimony because the prosecution failed
to establish a proper foundation for admitting the canine evidence. We disagree.

        In People v Lane, 308 Mich. App. 38, 52-54; 862 NW2d 446 (2014), this Court held that
the test adopted in People v Harper, 43 Mich. App. 500, 508; 204 NW2d 263 (1972), for
establishing a foundation for admitting tracking-dog evidence also applies to evidence involving
the use of cadaver dogs because cadaver-dog evidence is not significantly different from other
forms of tracking-dog evidence. Tracking-dog evidence is sufficiently reliable if the proponent
of the evidence demonstrates that

       (1) the handler was qualified to use the dog; (2) the dog was trained and accurate
       in tracking humans; (3) the dog was placed on the trail where circumstances
       indicate the alleged guilty party to have been; and, (4) the trail had not become so
       stale or contaminated as to be beyond the dog’s competency to follow it. [Lane,
308 Mich. App. at 53.]

This test is also applicable to explosive-detection canines, such as Jax, who similarly “use a
precise sense of smell to identify scents that are outside the range of human ability to detect.”
See Id. at 53. Thus, such evidence is sufficiently reliable when there is evidence that the four

                                               -3-
elements set forth in Lane, 308 Mich. App. at 53, have been met. We find that in this case the
evidence did so.

       First, Salerno’s testimony established that he was qualified to use Jax to detect explosives
because both he and Jax had undergone training and had worked on hundreds of cases. Second,
Salerno explained that Jax was trained to detect the presence of multiple types of explosives and
had proven to be accurate in identifying different types of explosive materials. Third, evidence
corroborated Jax’s findings, particularly with regard to the presence of gunpowder on
defendant’s pants, because testing at the ATF’s laboratory confirmed the presence of gunpowder
residue on the pants. Jax was also able to identify ammunition found under a mattress in
defendant’s residence. Finally, Jax was used on the day of the offense, shortly after defendant
was arrested, so there is no basis for suggesting that the conditions were stale or contaminated.
No evidence suggested that Jax could not properly identify odors associated with explosives in
any of the situations for which he provided positive responses to Salerno. In sum, the record
reveals that a proper foundation for admitting Salerno’s testimony regarding the use of his
explosives-detecting dog was established at trial. Therefore, any objection on this ground would
have been futile. Counsel is not ineffective for failing to make a futile objection. People v
Darden, 230 Mich. App. 597, 605; 585 NW2d 27 (1998).

         Defendant next argues that defense counsel was ineffective for calling two witnesses,
Kadijah Byles (Byles) and Patricia Jones (Jones), who both provided testimony unfavorable to
defendant. We agree that both witnesses provided testimony that ultimately was harmful to the
defense. Byles corroborated the testimony of other witnesses about defendant obtaining a gun
and both women stated that defendant was armed with a gun and was the only person chasing
Smith just before Smith was shot. The decision whether to call these witnesses was a matter of
trial strategy, and this Court “will not substitute its judgment for that of counsel regarding
matters of trial strategy, nor will it assess counsel’s competence with the benefit of hindsight.”
People v Rockey, 237 Mich. App. 74, 76-77; 601 NW2d 887 (1999). However, trial strategy must
be sound, and “a court cannot insulate the review of counsel’s performance by calling it trial
strategy.” People v Trakhtenberg, 493 Mich. 38, 52; 826 NW2d 136 (2012). Counsel may be
found ineffective with regard to a strategic decision if the strategy employed was not a sound or
reasonable one. People v Dalessandro, 165 Mich. App. 569, 577-578; 419 NW2d 609 (1988).
Therefore, we must determine if there was an objectively reasonable basis for calling Byles and
Jones as witnesses.

        Although both women gave testimony that ultimately was unfavorable to defendant, they
both had given prior police statements that differed from their trial testimony and could be
considered favorable to defendant. In her statement, Byles denied knowing the shooter and did
not mention defendant. She also described seeing another man shooting as she ran into her
house. This statement supported the defense theory at trial that there were other persons armed
with guns present at the scene who could have shot Smith. Jones testified at trial that she did not
know defendant at the time of this incident. In her statement to the police, she stated that she did
not see anyone shooting and she did not mention defendant. Jones’s police statement provided
counsel with an objective basis for believing that her testimony would not be harmful to
defendant. Jones also testified at trial that she heard another spectator speak to the occupants of
a red Magnum and call for a “chopper.” This testimony also supported the defense theory of an
alternative shooting suspect. In sum, the record reveals that defense counsel had objective

                                                -4-
grounds for believing that Byles and Jones would be able to offer favorable testimony that could
support the defense theory of an alternative shooting suspect. “The fact that the strategy chosen
by defense counsel did not work does not constitute ineffective assistance of counsel.” People v
Williams, 240 Mich. App. 316, 332; 614 NW2d 647 (2000).

        Defendant also argues that defense counsel was ineffective for calling his mother as a
witness. Defendant did not challenge counsel’s decision to call his mother as a witness in his
motion for a new trial. On appeal, he does not explain why his mother’s testimony was
particularly harmful to the defense. His mother was not present during the shooting and thus had
no personal knowledge of the events surrounding the shooting. Because this claim has not been
properly supported or developed, it cannot succeed.

        Although defendant alternatively requests that this Court remand this matter for an
evidentiary hearing, as discussed earlier, defendant has not provided an affidavit from Young
regarding her proposed testimony. For his remaining arguments, he does not explain how the
record should be further developed and has not provided any other offers of proof. Therefore, he
has not demonstrated that remand for an evidentiary hearing is justified. See People v McMillan,
213 Mich. App. 134, 141-142; 539 NW2d 553 (1995).

     II. INEFFECTIVE ASSISTANCE OF COUNSEL DURING PLEA NEGOTIATIONS

       Defendant was represented by three different attorneys throughout this case, each of
whom engaged in plea discussions with the prosecutor. On October 14, 2016, defendant was
offered a plea deal whereby he would receive a sentence of 22 to 40 years for second-degree
murder, plus two years for felony-firearm, in exchange for dismissal of the remaining charges.
He rejected that offer. At another hearing on February 13, 2017, the prosecutor offered
defendant 22 to 50 years for second-degree murder, plus two years for felony-firearm, which he
again rejected. At a hearing on April 28, 2017, the prosecutor offered 20 years for second-
degree murder and five years for felony-firearm. At this hearing, defendant denied being aware
that he was facing a five-year prison sentence for felony-firearm, but the trial court and the
attorneys explained to him that he was subject to a five-year penalty because this was his second
felony-firearm offense. Defendant rejected this offer on the record, and rejected it again at
another pretrial conference on May 2, 2017, the last day available for accepting the offer.

        Defendant now argues that his third attorney was ineffective because he was unaware of
the original plea offer of 22 years for second-degree murder, plus two years for felony-firearm.
Defendant contends that he should now be permitted to accept that offer. We disagree.

        In People v Douglas, 496 Mich. 557, 591-592; 852 NW2d 587 (2014), our Supreme Court
set forth the standard that a defendant must satisfy to prove ineffective assistance of counsel with
regard to a plea offer:

       As at trial, a defendant is entitled to the effective assistance of counsel in the plea-
       bargaining process. Lafler v Cooper, 566 US ___, ___; 132 S. Ct. 1376, 1384; 182
L. Ed. 2d 398 (2012). A defendant seeking relief for ineffective assistance in this
       context must meet Strickland’s familiar two-pronged standard by showing (1)
       “that counsel's representation fell below an objective standard of reasonableness,”

                                                 -5-
       and (2) “that there is a reasonable probability that, but for counsel’s
       unprofessional errors, the result of the proceeding would have been different.” Id.
       at ___; 132 S. Ct. at 1384. In demonstrating prejudice, the “defendant must show
       the outcome of the plea process would have been different with competent
       advice.” Id. at ___; 132 S. Ct. at 1384. Where, as here, the alleged prejudice
       resulting from counsel’s ineffectiveness is that the defendant rejected a plea offer
       and stood trial,

               a defendant must show that but for the ineffective advice of
               counsel there is a reasonable probability that the plea offer would
               have been presented to the court (i.e., that the defendant would
               have accepted the plea and the prosecution would not have
               withdrawn it in light of intervening circumstances), that the court
               would have accepted its terms, and that the conviction or sentence,
               or both, under the offer’s terms would have been less severe than
               under the judgment and sentence that in fact were imposed. [Id. at
               ___; 132 S. Ct. at 1385.]

        When evaluating a plea offer, “[d]efense counsel must explain to the defendant the range
and consequences of available choices in sufficient detail to enable the defendant to make an
intelligent and informed choice.” People v Jackson, 203 Mich. App. 607, 614; 513 NW2d 206
(1994). In People v Corteway, 212 Mich. App. 442, 446; 538 NW2d 60 (1995), this Court
explained:

       The decision to plead guilty is the defendant’s, to be made after consultation with
       counsel and after counsel has explained the matter to the extent reasonably
       necessary to permit the client to make an informed decision. See MRPC 1.2(a)
       and MRPC 1.4(b). While an attorney may elect to offer a client a specific
       recommendation whether to go to trial or to plead guilty in the course of that
       consultation, we decline to hold that such a recommendation is required or that
       the failure to provide such a recommendation necessarily constitutes ineffective
       assistance of counsel. The test is whether the attorney’s assistance enabled the
       defendant to make an informed and voluntary choice between trial and a guilty
       plea.

        Defendant is correct that he was originally offered a plea deal of 22 years for second-
degree murder, plus two years for felony-firearm. It appears that at later hearings, the prosecutor
and defendant’s third attorney were confused or unaware of the terms of the original offer.
Regardless, it is undisputed that the original offer was conveyed to defendant and that he rejected
it on two separate occasions, first on October 14, 2016, and again on February 13, 2017. Even if
defendant’s third attorney was unaware of these prior offers, defendant was not entitled to have
the offers remain open after having rejected them. Defendant has not explained how he was
prejudiced by his third attorney’s limited knowledge of the previous offers, particularly when
defendant himself was aware of the offers and expressly rejected them.

       Defendant complains that the attorneys originally did not realize that he was charged with
felony-firearm, second offense, which is subject to a mandatory five-year prison term. Thus, the

                                                -6-
earlier offers, which included only a two-year term for felony-firearm, were incorrect. But this
does not entitle defendant to now obtain the benefit of the original offers. The trial court
determined that, because defendant was actually charged with felony-firearm, second offense, he
was not entitled to relief because, if he had attempted to plead guilty pursuant to an offer for a
two-year term, “there is not a reasonable probability that the offer would have been accepted by
this Court.” The trial court also found that defendant was not entitled to the benefit of the
original offer of 22 years for second-degree murder and two years for felony-firearm because
“there is not a reasonable probability that the defendant would have accepted the original offer.”
Because the record shows that defendant was twice made fully aware of that original offer and
rejected it both times, the trial court’s finding is not clearly erroneous. Accordingly, defendant is
not entitled to relief on his claim that he was denied the effective assistance of counsel during
plea negotiations.

                                        III. SENTENCING

        Defendant challenges his sentence of 35 to 60 years for second-degree murder on several
different grounds. He argues that he is entitled to be resentenced because prior record variable
(PRV) 5 was erroneously scored. He further argues that the sentence is unreasonable because it
is disproportionate. Lastly, he argues that the sentence is unconstitutionally cruel and unusual.
We reject each of these arguments.

       At sentencing, the trial court’s scoring of the sentencing guidelines for defendant’s
second-degree murder conviction resulted in a recommended minimum sentence range of 315 to
525 months. MCL 777.61. As the trial court recognized, however, because defendant was a
fourth-offense habitual offender, the upper limit of this range increased to 1,050 months. MCL
777.21(3)(c). The trial court sentenced defendant to a minimum term of 35 years, which was
within defendant’s guidelines range, even before any habitual-offender enhancement.

        Defendant subsequently filed a motion for resentencing, arguing that PRV 5 was
erroneously scored and that the scoring error affected his appropriate guidelines range. The trial
court agreed that PRV 5 was incorrectly scored, but observed that defendant’s sentence was still
within the corrected guidelines range of 270 to 450 months, even before any habitual offender
enhancement, and it determined that it would have imposed the same sentence under the
correctly scored guidelines. Therefore, the trial court denied defendant’s motion for
resentencing.

        On appeal, defendant first argues that the trial court erred by denying his motion for
resentencing after determining that PRV 5 was erroneously scored. Because a defendant is
entitled to be sentenced according to accurately scored guidelines and in reliance on accurate
information, a scoring error that affects a defendant’s guidelines range ordinarily requires
resentencing. People v Francisco, 474 Mich. 82, 89-91; 711 NW2d 44 (2006). However,
“[r]esentencing is . . . not required where the trial court has clearly indicated that it would have
imposed the same sentence regardless of the scoring error and the sentence falls within the
appropriate guidelines range.” Id. at 89 n 8, citing People v Mutchie, 468 Mich. 50, 51; 658
NW2d 154 (2003). In this case, the trial court expressly considered the effect of the scoring
error on its original sentence, which is within the correctly scored guidelines range, and it
determined that it would have imposed the same sentence, regardless of the scoring error.

                                                -7-
Because the trial court has already reconsidered defendant’s sentence under the correctly scored
guidelines, defendant is not entitled to further relief with respect to this issue.

        Defendant also argues that his sentence of 35 to 60 years is unreasonable and
disproportionate. “A sentence that departs from the applicable guidelines range will be reviewed
by an appellate court for reasonableness.” People v Dixon-Bey, 321 Mich. App. 490, 520; 909
NW2d 458 (2017), oral argument gtd on the application 501 Mich. 1066 (2018), quoting People v
Lockridge, 498 Mich. 358, 392; 870 NW2d 502 (2015). In this case, however, defendant did not
receive a departure sentence. MCL 769.34(10) requires that this Court affirm a sentence that is
within the guidelines range absent an error in scoring the guidelines or reliance on inaccurate
information. People v Schrauben, 314 Mich. App. 181, 196; 886 NW2d 173 (2016). See also
People v Anderson, 322 Mich. App. 622, 636-637; 912 NW2d 607 (2018) (“this Court is required
to review for reasonableness only those sentences that depart from the range recommended by
the statutory guidelines”). Because defendant’s sentence is within the accurately scored
guidelines range for second-degree murder, this Court is not required to review the sentence for
reasonableness and we must affirm the sentence, absent a constitutional violation.

        Defendant also asserts, in a cursory argument, that his sentence is unconstitutionally cruel
and unusual. The limitation on review in MCL 769.34(10) does not apply to claims of
constitutional error. People v Powell, 278 Mich. App. 318, 323; 750 NW2d 607 (2008). The
United States Constitution prohibits cruel and unusual punishment, US Const, Am VIII. This
includes “a prohibition on grossly disproportionate sentences.” People v Bullock, 440 Mich. 15,
32; 485 NW2d 866 (1992). But “[a] sentence within the guidelines range is presumptively
proportionate, and a proportionate sentence is not cruel or unusual.” People v Bowling, 299
Mich. App. 552, 558; 830 NW2d 800 (2013). “In order to overcome the presumption that the
sentence is proportionate, a defendant must present unusual circumstances that would render the
presumptively proportionate sentence disproportionate.” Id. (quotation marks and citation
omitted).

        In this case, defendant offers no unusual circumstances to overcome the presumption of
proportionality. He merely points out that his sentence is near the high end of the correctly
scored guidelines range of 270 to 450 months. Defendant fails to acknowledge, however, that he
was also subject to an enhanced guidelines range as a fourth-offense habitual offender, which the
trial court expressly recognized at sentencing. Regardless, defendant’s minimum sentence of 35
years (420 months) is still within the correctly scored guidelines range even before any habitual-
offender enhancement, and the mere fact that defendant’s sentence is near the high end of this
range is not such an unusual circumstance as to overcome the presumption of proportionality.
We find no merit to defendant’s argument that his sentence is unconstitutionally cruel and
unusual.

                          IV. DEFENDANT’S STANDARD 4 BRIEF




                                                -8-
       Defendant presents additional arguments in an amended pro se supplemental brief3, filed
pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4, none of which have
merit.

       Defendant presents a series of arguments touching on different legal principles, some of
which are not applicable to this case. In particular, he inappropriately relies on a court rule
governing motions for relief from judgment, MCR 6.508, which is not applicable to this direct
appeal. The focus of defendant’s arguments is that he is innocent of the crimes charged and the
evidence did not support his convictions. We disagree.

        We review a challenge to the sufficiency of evidence offered in support of a conviction
by viewing the evidence and reasonable inferences arising from the evidence in a light most
favorable to the prosecution to determine whether a rational trier of fact could find each element
of the crime proven beyond a reasonable doubt. People v Petrella, 424 Mich. 221, 268-270, 275;
380 NW2d 11 (1985). Defendant was charged with first-degree premeditated murder, but the
trial court found insufficient evidence of premeditation and deliberation and instead convicted
defendant of the lesser offense of second-degree murder. Defendant does not argue that the
evidence was insufficient to prove that Smith was killed under circumstances that would
constitute second-degree murder.4 Rather, he argues that the evidence was insufficient to
identify him as the person who killed Smith. We disagree.

        Identity is an essential element of every offense. People v Yost, 278 Mich. App. 341, 356;
749 NW2d 753 (2008). Positive identification by witnesses can be sufficient to support a
conviction. People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000). The credibility of
identification testimony is a question for the trier of fact to resolve and this Court will not resolve
the issue anew. Id.

        Multiple witnesses who were familiar with defendant identified him as the person who
obtained a gun from a bystander and began shooting while approaching the group of participants
and spectators from an earlier fight. Witnesses testified that defendant chased after Smith and
followed him between two houses, after which several gunshots were heard. Minutes later,
Smith’s body was found nearby and he had been shot several times. Although witnesses did not
actually see defendant shoot Smith after the two men disappeared between the houses, the
evidence of defendant chasing after Smith with the gun, the timing of the gunshots, and the


3
  Although titled as an “amended” standard 4 brief, the submitted pleading appears to actually be
a supplemental standard 4 brief and we will treat it as such.
4
  The elements of second-degree murder are “(1) a death, (2) the death was caused by an act of
the defendant, (3) the defendant acted with malice, and (4) the defendant did not have lawful
justification or excuse for causing the death.” People v Smith, 478 Mich. 64, 70; 731 NW2d 411
(2007). “Malice is defined as ‘the intent to kill, the intent to cause great bodily harm, or the
intent to do an act in wanton and willful disregard of the likelihood that the natural tendency of
such behavior is to cause death or great bodily harm.’ ” People v Werner, 254 Mich. App. 528,
531; 659 NW2d 688 (2002) (citation omitted).


                                                 -9-
subsequent discovery that Smith had been shot several times supported a reasonable inference
that defendant was the person who shot Smith. Accordingly, there is no merit to defendant’s
claim that the evidence was insufficient to prove his identity as the shooter.

        Defendant also suggests that the trial court’s verdict is against the great weight of the
evidence. To determine whether a verdict in a bench trial is against the great weight of the
evidence, a reviewing court must consider “whether the evidence preponderates so heavily
against the verdict that it would be a miscarriage of justice to allow the verdict to stand.” People
v McCray, 245 Mich. App. 631, 637; 630 NW2d 633 (2001). Defendant highlights the lack of
physical evidence connecting him to the offense. He emphasizes that a gun was never recovered
and that his fingerprints were not on a shell casing that was recovered near the scene. Although
a gun was never recovered, the trial court, as the trier of fact, was entitled to credit the witness
testimony describing defendant’s possession and use of a firearm during the offense. Moreover,
gunshot residue was detected on the car door handle that defendant used just before running from
the police and residue was also found on defendant’s pants.

        Defendant also asserts that the trial court erred in denying his motion for directed verdict.
This Court reviews a trial court’s decision whether to deny a motion for a directed verdict de
novo. People v Chelmicki, 305 Mich. App. 58, 64; 850 NW2d 612 (2014). Viewing the evidence
in the light most favorable to the prosecution, only if the evidence presented up to the time the
motion is made is insufficient to justify a reasonable trier of fact to find guilt beyond a
reasonable doubt, must a directed verdict be entered. Id. As indicated above, the prosecution
presented many witnesses who identified defendant as the only individual at the scene who had a
gun and as the one who chased Smith between two houses while armed. Given the prosecution’s
evidence, defendant was not entitled to a directed verdict in his favor.


        Defendant next contends that the bindover to trial by the district court was an abuse of
discretion. However, “if a defendant is fairly convicted at trial, no appeal lies regarding whether
the evidence at the preliminary examination was sufficient to warrant a bindover.” People v
Bosca, 310 Mich. App. 1, 45; 871 NW2d 307 (2015), quoting People v Wilson, 469 Mich. 1018,
677 NW2d 29 (2004). Because we find that sufficient evidence was adduced at trial to uphold
defendant's convictions, we need not address his claim of an erroneous bindover.

        Next, Defendant suggests that the prosecutor violated Brady v Maryland, 373 U.S. 83; 83
S. Ct. 1194; 10 L. Ed. 2d 215 (1963), by failing to present the actual bullet cartridge that was at the
scene. In Brady, the Supreme Court held that it is a violation of due process for the prosecution
to suppress material evidence favorable to an accused. Id. at 87. In this case, the prosecution
presented evidence that a .40 caliber casing was found near the scene, but it was believed to be
associated with a previous, recent incident at that location, not this shooting. There was no claim
that the .40 caliber casing was evidence supporting defendant’s guilt. Additional shell casings
were not recovered, but testimony was presented that if defendant used a revolver to shoot
Smith, it would not have ejected any casings. Regardless, because there is no evidence that the
prosecution possessed evidence that it failed to disclose, defendant’s claim that Brady was
violated is without merit. Numerous witnesses testified that defendant was armed with a gun
while chasing Smith between two houses, following which several gunshots were heard, and
then it was discovered that Smith had been shot several times. The evidence does not

                                                -10-
preponderate so heavily against the trial court’s verdict—that defendant shot Smith under
circumstances constituting second-degree murder—that it would be a miscarriage of justice to
allow the verdict to stand.

       Defendant also contends that the prosecutor engaged in misconduct by presenting a
witness at trial that had not been disclosed on its prior witness list. We disagree.

       Generally, a claim of prosecutorial misconduct is a constitutional issue reviewed de novo.
People v Abraham, 256 Mich. App. 265, 272; 662 NW2d 836 (2003). However, when challenged
prosecutorial statements or actions are not preserved by contemporaneous objections and
requests for curative instructions, appellate review is for outcome-determinative, plain error.
People v Unger, 278 Mich. App. 210, 235; 749 NW2d 272 (2008). The test of prosecutorial
misconduct is whether the defendant was denied a fair and impartial trial. People v Watson, 245
Mich. App. 572, 586; 629 NW2d 411 (2001).

        Prior to trial, defense counsel stated his understanding that a witness “just came to light
over the weekend.” The prosecution explained that the witness was the person in a filmed
conversation, and that the filmed conversation had been turned over to defense counsel a long
time ago, but that the prosecution did not know the identity of the person on the film until
recently. Defense counsel posed no objection to the presence and testimony of the witness and,
in fact, stated that he would have an opportunity to confer with that witness. MCL 767.40a(4)
permits a prosecutor to add or delete from the witnesses he or she intends to call at trial by
stipulation of the parties. Defense counsel’s acknowledgment of the late witness and his
statement that he would confer with the witness could be deemed a stipulation by the parties to
allow the testimony of the previously unnamed witness.

       Moreover, there is no indication that allowance of the late witness denied defendant a fair
and impartial trial or prejudiced him in any way. The testimony the challenged witness, Mr.
Combs, was substantially similar to that of other witnesses. Absent Combs’ testimony, there was
more than sufficient evidence on which to convict defendant.

       Defendant also alleges that the prosecutor knowingly offered perjured testimony because
witnesses’ trial testimony differed from their prior police statements.5 Although a prosecutor
may not knowingly present perjured testimony, the mere fact that a witness gave a prior
inconsistent statement does not prove that the witness’s trial testimony was actually false. See
People v Bass, 317 Mich. App. 241, 272-275; 893 NW2d 140 (2016). In this case, the alleged
inconsistencies were presented to the jury and it was up to the jury to determine whether the
inconsistencies affected the credibility of the witnesses’ testimony. Defendant has not
demonstrated that the prosecutor knowingly presented false testimony.

      Defendant also refers to the presentation of a codefendant’s statement in violation of the
Confrontation Clause, US Const, Am VI. See People v Bruner, 501 Mich. 220, 226-228; 912


5
  One of these witnesses, Kadijah Byles, was a defense witness. The prosecutor did not offer her
testimony at trial.


                                               -11-
NW2d 514 (2018). However, there was no alleged codefendant charged in this matter and
defendant does not identify any such statement that was admitted. Therefore, this argument
lacks merit.

       Defendant also argues that the trial court violated his Sixth Amendment right of
confrontation by not allowing him to impeach “unavailable witnesses” or present evidence that
witnesses later recanted their testimony. Defendant does not identify the factual basis for this
argument and our review of the record fails to disclose that the trial court disallowed any such
evidence. Accordingly, this argument is also without merit.

         Finally, defendant claims he was denied the effective assistance of counsel. Defendant
first cites testimony taken during the preliminary examination and states that his then-counsel
cross-examined a prosecution witness about how the witness had lied to the police. Defendant
asserts that because the witness, Robert Byles’, testimony was discredited at the preliminary
examination, it was inadmissible hearsay. Defendant has offered no authority, however, to
suggest that discredited or changing testimony constitutes hearsay and this Court is not aware of
any such finding. Moreover, defendant cites only to the preliminary examination testimony of
this witness. Defendant does not point to any error or ineffective assistance on the part of
counsel during the preliminary examination. The witness testified at trial as well, and defendant
has identified no testimony of the witness at trial that should have been objected to.

       Defendant next relates testimony of one of the prosecution’s trial witnesses and appears
to argue that counsel was ineffective for failing to point out that the witness testified that Robert
Byles was the one who went between the houses where the shots were heard. Defendant
misstates the relevant testimony. The witness, Mr. Stafford, testified that two men appeared to
be having a verbal altercation, during which one of the men ran up the street and obtained a gun
from another man. The man taking the gun, who Stafford identified as defendant, shot in the air,
then shot down the street two more times. Stafford testified that defendant:

              . . . as he came he shot one and then lowered and shot at the one that was
       going that way and then something must have caught his eye because he looked in
       another direction and then he ran in between the two houses and shot two more
       times.

Stafford also testified that he “saw the shooter look in that direction and ran in between the two
houses” and that he “heard two more shots after he ran between the houses.” Stafford did not
identify anyone but the shooter running between the two houses, whom he stated was defendant.
There is thus no discernable claim of ineffective assistance of counsel advanced by defendant.

       Affirmed.



                                                              /s/ David H. Sawyer
                                                              /s/ Mark J. Cavanagh
                                                              /s/ Deborah A. Servitto



                                                -12-